

114 S1316 IS: Point Spencer Land Conveyance Act
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1316IN THE SENATE OF THE UNITED STATESMay 13, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the retention and future use of certain land in Point Spencer, Alaska, to support
			 the mission of the Coast Guard, to convey certain land in Point Spencer to
			 the Bering Straits Native Corporation, to convey certain land in Point
			 Spencer to the State of Alaska, and for other purposes.
	
 1.Short titleThis Act may be cited as the Point Spencer Land Conveyance Act. 2.FindingsCongress finds as follows:
 (1)Major shipping traffic is increasing through the Bering Strait, the Bering and Chukchi Seas, and the Arctic Ocean and will continue to increase whether or not development of the outer Continental Shelf of the United States is undertaken in the future and will increase further if such outer Continental Shelf development is undertaken.
 (2)There is a compelling national, State, Alaska Native, and private sector need for permanent infrastructure development and for a presence in the Arctic region of Alaska by appropriate agencies of the Federal Government, particularly in proximity to the Bering Strait, to support and facilitate search and rescue, shipping safety, economic development, oil spill prevention and response, protection of Alaska Native archaeological and cultural resources, port of refuge, Arctic research, and maritime law enforcement on the Bering Sea, the Chukchi Sea, and the Arctic Ocean.
 (3)The United States owns a parcel of land, known as Point Spencer, located between the Bering Strait and Port Clarence and adjacent to some of the best potential deepwater port sites on the coast of Alaska in the Arctic.
 (4)Prudent and effective use of Point Spencer may be best achieved through marshaling the energy, resources, and leadership of the public and private sectors.
 (5)It is in the national interest to develop infrastructure at Point Spencer that would aid the Coast Guard in performing its statutory duties and functions in the Arctic on a more permanent basis and to allow for public and private sector development of facilities and other infrastructure to support purposes that are of benefit to the United States.
 3.DefinitionsIn this Act: (1)ArcticThe term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 (2)BSNCThe term BSNC means the Bering Straits Native Corporation authorized under section 7 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606).
 (3)CouncilThe term Council means the Port Coordination Advisory Council established under section 5(a). (4)PlanThe term Plan means the Port Management Coordination Plan developed under section 5(c).
 (5)Point SpencerThe term Point Spencer means the land known as Point Spencer located between the Bering Strait and Port Clarence and withdrawn by Public Land Order 2650 (published in the Federal Register on April 12, 1962), and located in Townships 2, 3, and 4 South, Range 40 West, Kateel River Meridian, Alaska.
 (6)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating. (7)StateThe term State means the State of Alaska.
 (8)TractThe term Tract means Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate. (9)Tracts 1, 2, 3, 4, 5, and 6 The terms Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6 each mean the land generally depicted as Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, respectively, and generally depicted as such Tract on the map entitled the Point Spencer Land Retention and Conveyance Map, dated January 2015, and on file with the Department of Homeland Security and the Department of the Interior.
			4.Authority to convey land in Point Spencer
			(a)Authority To convey Tracts 1, 3, and 4
 The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 1, Tract 3, and Tract 4 in accordance with subsection (d) if the Secretary notifies the Secretary of the Interior that the Coast Guard no longer needs to retain jurisdiction over any portion of Tract 1, Tract 3, or Tract 4 and the requirements of subsection (f) are met for each such Tract to be conveyed.
 (b)Authority To convey Tracts 2 and 5The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 2 and Tract 5 in accordance with subsection (d) if the requirements of subsection (f) are met for each such Tract to be conveyed.
 (c)Authority To transfer Tract 6The Secretary of the Interior shall convey, subject to valid existing rights, all right, title, and interest of the United States in and to the surface and subsurface estates of Tract 6 in accordance with subsection (e) if the requirements of subsection (f) are met.
			(d)Order of offer To convey Tract 1, 2, 3, 4, or 5
				(1)Determination and offer
 (A)Tract 1, 3, or 4If the Secretary makes the determination under subsection (a) and the requirements of subsection (f) are met for Tract 1, 3, or 4, or a portion of such Tract, the Secretary of the Interior shall offer such Tract or portion of such Tract for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
 (B)Tract 2 or 5If the requirements of subsection (f) are met for Tract 2 or Tract 5, the Secretary of the Interior shall offer such Tract for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
					(2)Offer to BSNC
 (A)Acceptance by BSNCIf BSNC chooses to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall consider such Tract as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey such Tract to BSNC.
 (B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of a Tract under paragraph (1), the Secretary of the Interior shall offer such Tract for conveyance to the State under the Act of July 7, 1958 (commonly known as the Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508).
					(3)Offer to State
 (A)Acceptance by StateIf the State chooses to accept an offer of conveyance of a Tract under paragraph (2)(B), the Secretary of the Interior shall consider such Tract as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the “Alaska Statehood Act”) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey such Tract to the State.
 (B)Decline by StateIf the State declines to accept an offer of conveyance of a Tract offered under paragraph (2)(B), such Tract shall be disposed of pursuant to applicable public land laws.
					(e)Order of offer To convey Tract 6
 (1)OfferIf the requirements under subsection (f) are met for Tract 6, the Secretary of the Interior shall offer such Tract for conveyance to the State.
				(2)Offer to State
 (A)Acceptance by StateIf the State chooses to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall consider Tract 6 as within the State’s entitlement under the Act of July 7, 1958 (commonly known as the “Alaska Statehood Act”) (48 U.S.C. note prec. 21; Public Law 85–508) and shall convey Tract 6 to the State.
 (B)Decline by StateIf the State declines to accept an offer of conveyance of Tract 6 under paragraph (1), the Secretary of the Interior shall offer Tract 6 for conveyance to BSNC under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
					(3)Offer to BSNC
					(A)Acceptance by BSNC
 (i)In generalSubject to clause (ii), if BSNC chooses to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall consider Tract 6 as within BSNC’s entitlement under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) and shall convey Tract 6 to BSNC.
 (ii)Lease by the StateThe conveyance of Tract 6 to BSNC shall be subject to BSNC negotiating a lease of Tract 6 to the State at no cost to the State, if the State requests such a lease.
 (B)Decline by BSNCIf BSNC declines to accept an offer of conveyance of Tract 6 under paragraph (2)(B), the Secretary of the Interior shall dispose of Tract 6 pursuant to the applicable public land laws.
					(f)Terms of conveyance
				(1)Environmental compliance
					(A)Tract 1, 2,  3, 4,  5, or 6
 (i)In generalThe Secretary of the Interior shall not convey Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6 under this section until—
 (I)the Secretary certifies that the applicable requirements under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and other applicable environmental laws have been satisfied for land in such Tract; or
 (II)the Board of Directors of BSNC adopts and submits to the Secretary of the Interior a resolution stating that BSNC is willing to accept Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate, as is at the time of such conveyance, based on known contamination.
 (ii)As isIn this subparagraph, the term as is means the physical condition of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, or Tract 6, as appropriate, at the time of the conveyance of such Tract, including with respect to any known contamination by hazardous materials or substances.
						(B)Land to be conveyed to the State or BSNC
 (i)Environmental complianceTo the extent cleanup and remediation of hazardous substances on land in a Tract to be conveyed to the State or to BSNC are required by existing law, all environmental compliance activities pursuant to section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and other applicable environmental laws shall be satisfied.
 (ii)Monitoring of known contaminationNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 and other applicable environmental laws, any known contamination in a Tract to be conveyed that does not pose an immediate or long-term health or environmental risk may be routinely monitored and managed by the State or BSNC, as applicable, through institutional controls in accordance with the laws of the State.
 (iii)Later found contaminationIf preexisting contamination from hazardous materials and substances are found to be present in a Tract after the date the Tract is conveyed to the State or BSNC, responsibility for cleanup and remediation of such contamination shall continue to be governed by section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)), applicable provisions of chapter 19 of title 14, United States Code, and applicable laws of the State.
 (C)Land to be retained by the Coast GuardWith respect to land in Tract 1, Tract 3, or Tract 4 to be retained by the Coast Guard, nothing in this section may be construed to limit the obligation of the Coast Guard to comply with applicable environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
					(2)Airstrip use
 (A)Use by coast guardAll conveyances under this section shall be subject to— (i)an easement granting unlimited use of all existing and future landing pads, airstrips, runways, and taxiways that are located on such Tract conveyed, at no cost to the Coast Guard; and
 (ii)the right to access such landing pads, airstrips, runways, and taxiways, at no cost to the Coast Guard.
						(B)Use by State
 (i)In generalFor any Tract conveyed to BSNC under this section, BSNC shall provide to the State, if requested and pursuant to negotiated terms with the State, for no compensation—
 (I)an easement over all existing and future airstrips, runways, and taxiways located on such Tract; and
 (II)a right of access to and from such airstrips, runways, and taxiways. (ii)Right of accessIf the State requests a right of access for a road from the airstrip to the southern tip of Point Spencer, the location of such right of access shall be determined by the State, in consultation with the Secretary and BSNC, so that such access is compatible with other existing or planned infrastructure development at Point Spencer.
						(3)Relationship to Public Land Order 2650
 (A)Tracts not conveyedAny Tract that is not conveyed under this section shall remain withdrawn pursuant to Public Land Order 2650 (published in the Federal Register on April 12, 1962).
 (B)Tracts conveyedFor any Tract conveyed under this section, Public Land Order 2650 shall automatically terminate upon issuance of a conveyance document for such Tract.
 (4)Archeological and cultural resourcesConveyance of any Tract under this section shall not affect criminal jurisdiction and responsibilities regarding the potential theft or vandalism of archeological or cultural resources located in or on such tracts.
				(5)Personal property
 (A)Cash sales authorizedThe Secretary of Homeland Security is authorized to make cash sales of personal property that is located on Tract 4 to BSNC or to the State.
 (B)ValueThe total value of the personal property referred to in subparagraph (A) shall be deemed to be $5,580,000.
 (C)ProceedsPursuant to section 559 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83), the proceeds from the sale of the personal property referred to in subparagraph (A)—
 (i)shall be deposited as offsetting collections into the Coast Guard Environmental Compliance and Restoration Account;
 (ii)shall be available without further appropriation for environmental compliance and restoration activities associated with any tract conveyed or to be conveyed under this Act; and
 (iii)shall remain available until expended. (D)Unexpended balancesIf unexpended balances remain in the Coast Guard Environmental Compliance and Restoration Account after the completion of the activities described in subparagraph (C)(ii), such balances may be expended for any other environmental compliance and restoration activities of the Coast Guard.
					(g)Maps and legal descriptions
 (1)Preparation of maps and legal descriptionAs soon as practicable after the date of the enactment of this Act, the Secretary of the Interior shall prepare maps and legal descriptions of Tract 1, Tract 2, Tract 3, Tract 4, Tract 5, and Tract 6. In doing so, the Secretary of the Interior may use metes and bounds legal descriptions based upon the official survey plats of Point Spencer accepted on December 6, 1978.
 (2)Legal effectThe maps and legal descriptions shall have the same force and effect as if the maps and legal descriptions were included in this Act, except that the Secretary of the Interior may correct any clerical and typographical errors in the maps and legal descriptions.
 (3)AvailabilityCopies of the maps and legal descriptions shall be available for public inspection in the appropriate offices of—
 (A)the Bureau of Land Management; and (B)the United States Coast Guard.
 (4)SurveyNot later than 5 years after the date of the enactment of this Act, the Secretary of the Interior shall survey Tracts conveyed and patent the Tracts in accordance with the official plats of survey.
 (h)Public access easementsNo public access easements may be reserved to the United States under section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)) with respect to the land conveyed under this Act.
			5.Port Coordination Advisory Council for Point Spencer
 (a)EstablishmentThere is established the Port Coordination Advisory Council for the Port of Point Spencer. (b)MembershipThe Council shall consist of a representative appointed by each of the following:
 (1)The State. (2)BSNC.
 (c)DutiesThe duties of the Council are as follows: (1)To develop a Port Management Coordination Plan to help coordinate infrastructure development and operations at the Port of Point Spencer, that includes plans for—
 (A)construction; (B)funding eligibility;
 (C)land use planning and development; and (D)public interest use and access, emergency preparedness, law enforcement, protection of Alaska Native archaeological and cultural resources, and other matters that are necessary for public and private entities to function in proximity together in a remote location.
 (2)Update the Plan annually for the first 5 years after the date of the enactment of this Act and biennially thereafter.
 (3)Facilitate coordination among stakeholders at Point Spencer, including the Coast Guard, on the development and use of the land and coastline as such development relates to activities at the Port of Point Spencer.
 (4)Assess the need, benefits, efficacy, and desirability of establishing in the future a port authority at Point Spencer under State law and act upon that assessment, as appropriate, including taking steps for the potential formation of such a port authority.
 (d)PlanThe Plan shall be developed and implemented by the Council in such a manner so as to facilitate and support, and not interfere with nor impede, the statutory missions, duties, and operations of the Coast Guard in the Arctic.
 (e)CostsOperations and management costs for airstrips, runways, and taxiways at Point Spencer shall be determined pursuant to provisions of the Plan, as negotiated by the Council.
 6.WaiverSection 229 of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3040) shall not be construed to prohibit any transfer or conveyance of lands under to this Act or any actions that involve the dismantling or disposal of infrastructure that supported the former LORAN system that are associated with the transfer or conveyance of lands under this Act.